DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over The OAuth 2.0 Authorization Framework (Request for Comments: 6749 October 2012)(herein after “OAuth”) in view of Witrisna et al. (US 20180288030).
As per claims 1, 9, and 15, OAuth discloses a medium, system, and method of authenticating a computing device to at least one remote computing device, the method comprising: the at least one remote computing device receiving an authentication request from the host computing device (see page 11 step (A)); 

the at least one remote computing device receiving an access token request from the host computing device, the access token request comprising the refresh token (see page 12 step (G)); and 
in response to the access token request, the at least one remote computing device validating the refresh token and transmitting an access token to the host computing device (see page 12 step (H)).
OAuth fails to disclose the use of a wearable device that receives the token via the host device.
However, Witrisna et al. teaches a remote computing device transmitting a token to a wearable device via the host computing device (see paragraphs [0049]-[0052]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to transmit the access and refresh tokens of OAuth to the wearable device of the Witrisna et al. system.
Motivation to do so would have been to allow the host computing device to avoid reusing or persisting user credentials within the device (see Witrisna et al. paragraph [0056]).
As per claims 2, 10, and 16, the modified OAuth and Witrisna et al. system discloses he at least one remote computing device receiving an authentication request further comprises the at least one remote computing device receiving an authentication credential (see OAuth page 11 step (A) where the authorization grant is a credential as shown in section 1.3 on page 8).
As per claims 4-6, 12, 13, 18, and 19, the modified OAuth and Witrisna et al. system discloses the at least one remote computing device receiving an upgraded access request to the first service, the upgraded access request comprising the access token; validating the access token; and permitting access to the first service; the at least one remote computing device receiving a second access request for a second service from the host computing device, the second access request comprising the access 
As per claims 7, 8, 14, and 20, the modified OAuth and Witrisna et al. system discloses the at least one remote computing device validating the access token prior to expiration of the access token and the at least one remote computing device validating the refresh token prior to expiration of the refresh token (OAuth pages 11-12 steps (E)-(H)).
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified OAuth and Witrisna et al. system as applied to claims 1, 9, and 15 above, and further in view of Pritchard et al. (US 20160328550).
As per claims 3, 11, and 17, the modified OAuth and Witrisna et al. system fails to explicitly disclose prior to receiving the authentication request, the at least one remote computing device receiving a first access request to a first service from the host computing device; and the at least one remote computing device determining that the wearable computing device is not authenticated.
However, Pritchard et al. teaches prior to receiving the authentication request, the at least one remote computing device receiving a first access request to a first service from the host computing device; and the at least one remote computing device determining that the wearable computing device is not authenticated (see paragraph [0053] steps 24-32 where the token isn’t issued to the personal, i.e. wearable device, and therefore isn’t authenticated).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive a request prior to performing the authenticating of the modified OAuth and Witrisna et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the user to know the resource they are requesting requires authentication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to authorization tokens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419